                                                                  1

                                                                  2

                                                                  3
                                                                                                         UNITED STATES DISTRICT COURT
                                                                  4
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                                                                OAKLAND DIVISION
                                                                  6

                                                                  7

                                                                  8

                                                                  9                                                       Case No. 12-cr-00862-YGR-2
                                                                      UNITED STATES OF AMERICA,
                                                                 10                                                                12-cr-00862-YGR-3
                                                                                   Plaintiff,
                                                                 11
                                                                                                                          PRETRIAL ORDER NO. 1: TRIAL SETTING
                                                                 12                                                       ORDER
                                                                             vs.
                               Northern District of California
United States District Court




                                                                 13
                                                                      BRIAN FEDERICO AND KEVIN LANEY,
                                                                 14
                                                                                    Defendants.
                                                                 15

                                                                 16          On January 11, 2019, the Court convened a regularly scheduled status conference at which
                                                                 17   time trial was scheduled as were trial-related deadlines. In anticipation of those filings, and for good
                                                                 18
                                                                      cause showing, the Court restates those deadlines and issues the following trial-related orders:
                                                                 19
                                                                             1.         Trial Date and Schedule:
                                                                 20

                                                                 21          The trial of matter is scheduled for to begin on Wednesday, August 28, 2019 at 8:30 a.m. in

                                                                 22   Courtroom 1 of the above-referenced Court with jury selection. The evidentiary portion shall begin
                                                                 23
                                                                      on Tuesday, September 3, 2019. Brian Federico shall be tried first. Should the parties resolve the
                                                                 24
                                                                      indictment, then Kevin Laney shall be tried on that date. In the event that Mr. Federico is tried, then
                                                                 25
                                                                      the trial as to Kevin Laney shall begin on Friday, November 1, 2019 with jury selection.
                                                                 26

                                                                 27          The Court shall conduct the pretrial conference and hear all pretrial motions at the same time.

                                                                 28
                                                                             The Court’s trial schedule will be generally as follows, Monday through Thursday, from 8:30
                                                                  1

                                                                  2   a.m. to 1:30 p.m. with two fifteen-minute breaks. Additional time may be scheduled for matters

                                                                  3   outside the presence of the jury as necessary and determined by the Court. Side bars are not
                                                                  4
                                                                      permitted. Counsel should be prepared to anticipate issues so that they may be addressed outside of
                                                                  5
                                                                      normal trial hours.
                                                                  6

                                                                  7
                                                                             2.      Pre-Trial Conference:

                                                                  8          A pre-trial conference shall be held on Friday, August 16, 2019 at 9:00 a.m.
                                                                  9          The parties shall comply with Local Rule 17.1-1(b) and the Court's Standing Order in Criminal
                                                                 10
                                                                      Cases unless otherwise modified by this Order.
                                                                 11
                                                                                  3. Motions in Limine:
                                                                 12

                                                                 13          A motion in limine refers "to any motion, whether made before or during trial, to exclude
                               Northern District of California
United States District Court




                                                                 14   anticipated prejudicial evidence before the evidence is actually offered." Luce v. United States, 469
                                                                 15
                                                                      U.S. 38, 40, n. 2 (1984).
                                                                 16
                                                                             The parties shall exchange, but not file, motions in limine by July 12, 2019. Thereafter the
                                                                 17
                                                                      parties shall meet and confer to determine whether the motions can be resolved. Unresolved motions
                                                                 18

                                                                 19   shall be filed on July 22, 2019. Oppositions shall be filed on August 2, 2019. No replies shall be

                                                                 20   filed. By August 5, 2019, the moving party shall submit one JOINT CHAMBERS set including
                                                                 21
                                                                      collating the motion with the respective opposition with ECF HEADERS. The proponent of the
                                                                 22
                                                                      motion shall also submit a COMPREHENSIVE proposed form of order summarizing each motion and
                                                                 23

                                                                 24
                                                                      the requested relief. Any motion relating to specific documents or evidence shall provide the same so

                                                                 25   that the motion can be evaluated.
                                                                 26

                                                                 27

                                                                 28



                                                                                                                         2
                                                                               Court hereby orders that witnesses shall be excluded until testimony is completed. Parties are
                                                                  1

                                                                  2   ordered to admonish witnesses of the Court’s rulings. Failure to comply with a ruling by the Court

                                                                  3   may result in sanctions, including without limitation the striking of the witness’s entire testimony.
                                                                  4
                                                                               4.     Trial Estimate: By June 12, 2019, the Government shall file a notice of its expected
                                                                  5
                                                                      trial days. To the extent known, defendants shall file the same by June 14, 2019.
                                                                  6

                                                                  7
                                                                               5.     Witness Lists:

                                                                  8                   The Government shall file its witness list by June 12, 2019.
                                                                  9            6.     Exhibits and Exhibit Lists:
                                                                 10
                                                                               The Government shall file its exhibit list by June 12, 2019. No witness may be shown any
                                                                 11
                                                                      document or other object until it has been marked for identification using an exhibit number. The jury
                                                                 12

                                                                 13   may not be shown any exhibits until admitted into evidence or stipulated by the parties as to
                               Northern District of California
United States District Court




                                                                 14   admissibility without the express permission of the Court.
                                                                 15
                                                                               To the extent agreed upon, the parties shall file Exhibit Lists identifying those for which a
                                                                 16
                                                                      stipulation of admissibility exists with an “S” in the appropriate box. When printing and providing
                                                                 17
                                                                      these documents to the Court, please use the “portrait” orientation only. (Do not use “landscape”
                                                                 18

                                                                 19   orientation.) A sample format is provided below:

                                                                 20
                                                                         Ex.           Description         Sponsoring          Stipulation     Objection           Date
                                                                 21
                                                                         No.                                 Witness            to Admit                        Admitted
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      A binder of anticipated exhibits shall be provided to the Court no later than seven (7) days prior to the
                                                                 28



                                                                                                                           3
                                                                      pretrial conference. Physical evidence must also be pre-marked. For purposes of the Court's binder
                                                                  1

                                                                  2   of anticipated exhibits, a picture of any physical evidence should be taken and placed in the binder.

                                                                  3          Parties are advised to review their exhibits critically and determine whether sub-designations
                                                                  4
                                                                      are appropriate for both the record and rulings on any potential objections. For instance, if an exhibit
                                                                  5
                                                                      consists of a series of pictures, rather than designate the exhibit collectively as Exhibit 1, each picture
                                                                  6

                                                                  7
                                                                      should have a designation, i.e. Exhibit 1-A, 1-B, 1-C, 1-D, 1-E and 1-F. Further, to the extent that the

                                                                  8   evidence are voluminous records, the Court may not need a copy set of the entire exhibit and will
                                                                  9   consider proposals for reducing the amount of paper necessary to be included, including use of digital
                                                                 10
                                                                      forms of media and/or summaries.
                                                                 11
                                                                             7.      Jury Issues:
                                                                 12

                                                                 13                      a. By August 9, 2019, the parties shall provide the Court with two Joint
                               Northern District of California
United States District Court




                                                                 14                          Statements of the Case; one to be read during jury selection and one to be read
                                                                 15
                                                                                             as part of the introductory jury instructions.
                                                                 16
                                                                                         b. By August 9, 2019, the parties shall provide the Court with a list of all
                                                                 17
                                                                                             potential witnesses to be provided to the petit jury panel which shall be
                                                                 18

                                                                 19                          organized alphabetically. Said list shall contain a header which identifies the

                                                                 20                          case name and case number and shall not identify which party intends to call
                                                                 21
                                                                                             any such witness. The list shall formatted to fit on one page only.
                                                                 22
                                                                             8.      Equipment: Computers, projectors, screens and similar equipment must be tested in
                                                                 23

                                                                 24
                                                                      the courtroom prior to the day when it will be used. Arrangements may be made with the Courtroom

                                                                 25   Deputy, Frances Stone, at (510) 637-3540 as to appropriate time for doing so. Marshals require court
                                                                 26   order to allow equipment. Any party needing such an order must file a request and proposed order.
                                                                 27

                                                                 28



                                                                                                                           4
                                                                             9.      Failure to Comply: Failure to comply with the obligations set forth in this order will
                                                                  1

                                                                  2   result in sanctions appropriate to the gravity of the failure.

                                                                  3
                                                                             IT IS SO ORDERED.
                                                                  4
                                                                      Date: May 31, 2019
                                                                  5                                                                    ______________________________________
                                                                                                                                       HON. YVONNE GONZALEZ ROGERS
                                                                  6                                                                    UNITED STATES DISTRICT JUDGE
                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11

                                                                 12

                                                                 13
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                            5
